2022 IL App (2d) 210427-U
                                          No. 2-21-0427
                                  Order filed February 16, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
DAWN STASZAK,                          ) of Kane County.
                                       )
      Petitioner-Appellant,            )
                                       )
and                                    ) No. 16-D-1047
                                       )
CHRISTOPHER STASZAK,                   ) Honorable
                                       ) William J. Parkhurst,
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court.
       Justices Zenoff and Hudson concurred in the judgment.

                                             ORDER

¶1     Held: The trial court did not abuse its discretion in modifying the respondent’s
             maintenance obligation, denying the petitioner’s petition to modify the parenting
             schedule, or in denying the petitioner’s request for a contempt finding.

¶2     The marriage of the petitioner, Dawn Staszak, and the respondent, Christopher Staszak,

was dissolved in September 2018. After the judgment was entered, various petitions and motions

were filed, including contempt petitions, a motion to modify maintenance and child support, and

a petition to restrict Christopher’s parenting time. On July 2, 2021, the trial court entered a final

order that resolved all of the pending claims. Dawn appeals from this order. We affirm.
2022 IL App (2d) 210427-U


¶3                                      I. BACKGROUND

¶4     The parties’ 17-year marriage was dissolved in 2018. Two children were born of the

parties, namely, William, born October 8, 2008, and Victoria, born November 9, 2010. At the

time of dissolution, both parties were employed full-time, with Dawn earning a salary of $69,000

per year and Christopher earning a salary of $114,000 plus additional income from bonuses. The

parties entered into a marital settlement agreement and an allocation judgment and parenting

agreement (allocation judgment).

¶5     The marital settlement agreement provided that Christopher would pay $683.45 per month

for 109 months to Dawn as maintenance. Christopher would pay $516.65 per month in child

support, including six percent of any additional income earned above his regular salary. These

were guideline amounts based on Christopher’s employment income.

¶6     The allocation judgment provided that the parties would have shared parenting

responsibilities for the children. Dawn was granted parenting time with the children except when

Christopher had parenting time. Christopher had parenting time from Wednesday after school

until Friday before school and on alternating weekends. The allocation judgment also provided

that the parties would “not consume alcoholic beverages beyond the legal limit or any illegal

substances during their parenting time or [eight] hours prior to their parenting time.”

¶7     On January 11, 2019, Christopher filed a motion to modify and abate maintenance and

child support. In his motion, Christopher alleged that he was laid off from his job, had no income,

and was living off a severance package. Christopher also alleged that his loss of employment was

not in bad faith or due to any fault of his own. Christopher argued that this was a substantial

change in circumstances and a basis to abate his support obligations.




                                                -2-
2022 IL App (2d) 210427-U


¶8      On January 16, 2019, Dawn filed an emergency motion to suspend parenting time and for

a substance abuse evaluation pursuant to section 603.10 of the Illinois Marriage and Dissolution

of Marriage Act (Dissolution Act) (750 ILCS 5/603.10 (West 2018)). Dawn alleged that on the

evening of January 12, 2019, she received a text message from her daughter that Christopher had

fallen asleep while he and the children were watching a movie and that he could not be woken up.

Dawn called the police department and requested a welfare check. The police report indicated that

upon arrival, Christopher could not stand, had slurred speech, and had a strong odor of alcohol on

his breath. Christopher initially denied drinking alcohol but later admitted that he may have had

one or two drinks and taken some pills. Christopher agreed to take a portable breath test which

revealed a blood alcohol content of 0.259. When the police requested that Christopher be

evaluated by paramedics, he became combative. The police had to handcuff Christopher until he

calmed down. The police called Dawn to pick up the children and notified the Department of

Children and Family Services (DCFS). Dawn alleged that the children were anxious and worried

over the incident. Dawn requested that Christopher’s visitation be immediately suspended because

his alcohol consumption violated the allocation judgment and seriously endangered the children’s

physical and emotional health. She requested that Christopher be ordered to take a substance abuse

evaluation and that visitation remain suspended until Christopher completed an appropriate

treatment program.

¶9      On the same day, Dawn filed a petition for rule to show cause requesting a finding of

indirect civil contempt against Christopher for his violation of the allocation judgment. Dawn also

requested that Christopher be ordered to pay reasonable attorney fees for the fees she incurred in

filing the petition.




                                               -3-
2022 IL App (2d) 210427-U


¶ 10   On January 17, 2019, the trial court entered an agreed order which required Christopher to

purchase a Soberlink alcohol monitoring device and submit to testing prior to, during, and after

any of his parenting time with the children. The order indicated that if there was a positive test,

Christopher’s parenting time would be immediately suspended.              The order further required

Christopher to complete a substance abuse assessment within 14 days.

¶ 11   Both parties filed motions on February 26, 2019.              Christopher filed a motion to

immediately lift any parenting time restriction as he had the Soberlink system and had attended a

substance abuse evaluation. The evaluator determined that there were no findings of alcohol abuse

or dependence and made no recommendations for further substance abuse treatment.

¶ 12   Dawn filed a motion to revoke parenting time and for attorney’s fees. Dawn alleged that

Christopher had failed a Soberlink test on February 13, 2019, when he had parenting time with the

children. Specifically, he failed to test at 7 a.m. as required. His test at 9:28 a.m. showed a positive

BAC of 0.010. A retest at 9:48 a.m. showed a positive BAC of 0.007. Further, Dawn alleged that

Christopher had failed to get a substance abuse assessment within 14 days, failed to go to a facility

that the parties agreed upon, and that the evaluator who determined that Christopher did not need

further substance abuse treatment was unqualified. Dawn argued that Christopher’s history of

alcohol abuse and his positive Soberlink tests demonstrated that further parenting time with

Christopher would seriously endanger their children’s emotional and physical well-being.

¶ 13   On February 27, 2019, the trial court entered an agreed order appointing Dr. Daniel Hynan

to conduct a substance abuse and mental health assessment of Christopher. Dr. Hynan issued a

report on June 14, 2019. Dr. Hynan concluded that, due to Christopher’s “very significant

substance abuse and mental health problems,” Christopher’s parenting time should be supervised

until his condition significantly improved. Dr. Hynan recommended that Christopher should



                                                 -4-
2022 IL App (2d) 210427-U


participate in a mental health program that addressed both his alcohol abuse and his psychological

problems, including depression and anxiety. Dr. Hynan further concluded that Soberlink should

remain a requirement for Christopher for at least one year.

¶ 14   The record indicates that Christopher attended an outpatient treatment program at Linden

Oaks Hospital in Naperville from July 31 to August 21, 2019. The treatment included individual

and group therapy, medication education, discharge planning, and disease education. On August

21, 2019, Christopher was discharged from the program. A discharge note from the hospital

indicated that Christopher had “made enough consistent and observable progress towards the

completion of treatment goals.”

¶ 15   On May 18, 2020, Dawn filed a petition to enforce the allocation judgment and the January

2019 agreed order. Dawn alleged that the January 2019 incident violated the allocation judgment

because Christopher had consumed alcohol beyond the legal limit during his parenting time.

Further, he violated the agreed order because he tested positive on Soberlink on three occasions.

Further on January 15, 2020, he had been called to pick up Victoria from school because she was

sick and he failed to take a Soberlink test. Dawn requested that Christopher be held in contempt

for failure to abide by the orders, required to post a cash bond to ensure future compliance, ordered

to pay a civil fine, and that Dawn be granted attorney fees.

¶ 16   Dr. Hynan issued a subsequent report on August 23, 2020. He had interviewed the parties

and the children. Both children stated that, during the last year, they had not experienced anything

at their father’s house that made them feel scared, worried, or uncomfortable. Dr. Hynan opined

that Christopher continued to minimize the extent of his problems and continued to consume

alcohol. Dr. Hynan further opined that, even though there had been no recent issues with

Christopher’s behavior, there was substantial reason to be concerned that Christopher’s health



                                                -5-
2022 IL App (2d) 210427-U


could regress to the point where the children would become endangered. Dr. Hynan acknowledged

that it was not possible to predict future behavior, and thus recommended that Christopher be

required to continue Soberlink monitoring. Finally, while Dr. Hynan opined that Christopher did

not fully commit to his treatment at Linden Oaks, he also acknowledged that there was no

indication that Christopher was discharged from the program against medical advice.

¶ 17   The matter proceeded to a bench trial on January 20, 21, and 22, 2021. Dawn testified

regarding the January 2019 incident when she requested a welfare check at Christopher’s home.

When she went to pick up the children, they were scared and kept asking if their father was going

to die. Christopher came to her house the next day to show the children that he was okay. Dawn

offered to have him stay for dinner but he declined. DCFS investigated and Christopher was

indicated by DCFS for child endangerment.

¶ 18   Dawn further testified that there were times when Christopher was not compliant with

Soberlink. The first time was February 13, 2019, when Christopher tested positive twice in the

morning, but tested negative by 3 p.m. Christopher told her that he had accidentally used

mouthwash.     On June 29, 2019, Christopher’s test was noncompliant because of a facial

recognition issue. Christopher was also noncompliant on tests on June 5 and October 23, 2019,

and one day in December 2020, when the kids were on Christmas break and with their father for

the whole week. Dawn believed that Christopher had an alcohol abuse issue and that he did not

accept it and did not take his treatment seriously.

¶ 19   Dawn further testified that William missed one day of school in September 2020 while in

Christopher’s care. Christopher told Dawn that he did not realize William had school that day.

When Dawn talked to William about missing school, William said he wanted to “curl up and die.”

Dawn also testified that William had over a dozen missing school assignments that were due on



                                                -6-
2022 IL App (2d) 210427-U


Christopher’s parenting time. Dawn testified that she wanted the children to be with her during

the week in the school year so that she can make sure they get to school and get their assignments

completed and submitted. She preferred that Christopher only have parenting time for a couple of

hours during the week and on alternating weekends.

¶ 20   Dawn testified that since January 2019 Christopher had not voluntarily made any support

payments. Everything she received was garnished from his unemployment and stimulus checks.

As of the date of trial, she had not received any support from Christopher since he started his new

job in November 2020.

¶ 21   On cross-examination, Dawn acknowledged that the children did not miss any school for

the 2018-2019 or 2019-2020 school years. When William missed school in September 2020, while

with Christopher, William was on a fully remote schedule and failed to attend classes on Zoom.

Dawn acknowledged that of Christopher’s 1717 compliant Soberlink tests, there were

noncompliant tests on three days. The first was on February 13, 2019, at 9:28 and 9:48 a.m., which

showed BAC’s of 0.01 and 0.007. At 11:45 a.m. the test was compliant, and tests at 3, 6, and 9

p.m. were also compliant. Christopher picked up the kids after school that day and Dawn

acknowledged all his tests were compliant when he was with the children.

¶ 22   The second noncompliant test was on June 5, 2019. Christopher was noncompliant at 1:52

and 2:09 p.m., but tested compliant at 2:25, 6, and 9 p.m. that day while he was with the children.

There was also a noncompliant test at 10:01 p.m. on June 29, 2019. It was rejected based on

identity. But a test at 10:26 p.m. was compliant, as well as tests earlier in the day at 7 and 11 a.m.,

and at 3 and 7 p.m. Dawn testified that she took a vacation for five days in February 2020 and the

children stayed with Christopher during that time. Finally, Dawn acknowledged that both children

were doing satisfactorily in school.



                                                 -7-
2022 IL App (2d) 210427-U


¶ 23   Christopher testified that he had worked for Prudent Manager Advisors (PMA) for almost

16 years before he was let go on January 4, 2019. Prior to that, at the beginning of October 2018,

he had taken a leave of absence under the Family Medical Leave Act (FMLA). His last position

was associate vice president of the information technology department. He was earning an annual

salary of $114,000, plus bonuses. He was told he was being let go because they were changing to

a new programming system and he would no longer be needed. He acknowledged that PMA’s

written documents showed that he was fired because he failed to learn the new system. Christopher

testified that this was not true, that learning the new system was not critical to his position there,

and that PMA never offered him any training on the new system. Christopher testified that he was

doing much better after his leave of absence and had been looking forward to returning to work.

However, he was fired before he returned.

¶ 24   Christopher testified that the incident with the police being called to his house happened

about a week after he was terminated from PMA. Although DCFS investigated, it did not

recommend any safety measures or that his parenting time be limited in any way. Christopher

acknowledged using the Soberlink system and testified that he always tested when he had the

children in his care. Christopher testified that while he had abused alcohol, he did not have an

alcohol abuse issue. While he still drinks alcohol occasionally, he does not drink during his

parenting time with the children. He wanted his children to trust him and know that he is there for

them. He has a great relationship with his children and they enjoy being together.

¶ 25   Christopher testified that he participated in a treatment program at Linden Oaks in August

2019. He attended sessions Monday through Friday from 8:30 a.m. until 11:45 a.m., which

involved individual and group therapy. He was originally told he would be in treatment for two

to four weeks. He missed three sessions because he was not able to find someone to watch the



                                                -8-
2022 IL App (2d) 210427-U


children. He was discharged after four weeks. At some point his case therapist, Katrina Ramirez,

left and he was assigned to a new therapist. The first day with the new therapist he was told he

was being discharged. He asked the therapist to check with the psychiatrist and was told that the

psychiatrist was approving his discharge. Christopher testified that he never asked or suggested

that he should be discharged. After his discharge, he continued to meet with his regular therapist.

He also participated in a program called Smart Recovery during his time at Linden Oaks and for a

short time thereafter. Smart Recovery was similar to Alcoholics Anonymous but it was a remote

online program. He still occasionally attended Smart Recovery.

¶ 26   Christopher further testified that his mental health had improved considerably since

January 2019. He had started a new job as a network administrator on November 30, 2020. His

annual salary was $77,000. While he was unemployed, he kept track of all his job search activities.

He believed that it took him so long to find a job because his title at PMA was associate vice

president and that made many employers think they could not afford him. Christopher testified

that since William was in sixth grade he received letter grades. William had straight A’s on his

last report card. Victoria received grades of satisfactory. Christopher testified that the reason

William missed one day of school in September 2020 was because he was not familiar with the

hybrid schedule. He believed William went to school every other day. When he picked William

up on Wednesday, William said he had school that day. Christopher assumed that Thursday was

an off day. He later learned that Wednesdays were “flexible” which meant sometimes William

had school two days in a row. Christopher acknowledged the importance of school and the

importance of his children attending.

¶ 27   Christopher also testified that it has been difficult keeping things going during his

unemployment. He incurred a lot of credit card debt and had to withdraw money from his



                                               -9-
2022 IL App (2d) 210427-U


retirement accounts and his children’s college savings accounts. He withdrew about $140,000

from those accounts and still had about $20,000 of it.

¶ 28     On cross-examination, Christopher acknowledged that prior to taking leave from PMA, he

had sent some inappropriate text messages to his bosses and coworkers. One of the texts made a

reference to “killing yourself.” Christopher testified that he was not feeling suicidal when he wrote

this. He was experiencing pressure at work and at home due to the divorce, and it felt like he was

under a lot of weight, which was figuratively killing him. Christopher acknowledged the text

messages were written in the evening and he had probably been drinking. Christopher testified

that he had suffered from depression and anxiety for at least 10 years. He had a regular therapist

and, during his leave from PMA, he saw his therapist weekly. When the divorce started, he

resumed taking medication for his depression. Christopher was paid his salary during the time he

was on leave under FMLA. He was not laid off because he failed to learn a new programming

system. He believed that PMA only put that in the file to avoid a legal battle because he was being

let go after returning from FMLA. He testified there was a transition of power while he was on

leave, with half the company being under different ownership. He believed that could have been

one reason for his being let go, because new ownership wanted to have their own people put in

place.

¶ 29     Christopher acknowledged that, in his job search diary, there were a couple of two-week

periods with few entries. This was because it was during the COVID lockdown and there were

not many jobs being posted. But he was still looking for jobs daily and sending out resumes. If

he sent in a resume and did not get a response, he did not put it in the diary. Christopher

acknowledged receiving a severance package from PMA. He received his last paycheck January

15, 2019. He received a severance check for $38,000 on January 31, 2019. He also collected



                                               - 10 -
2022 IL App (2d) 210427-U


unemployment until July 2019. Child support was garnished from the unemployment checks. He

acknowledged that he retained his $20 per month wine club membership until December 2019.

¶ 30   Dawn submitted the discovery deposition of Katrina Ramirez. Ramirez testified that she

had a doctorate degree in psychology. In 2017, she began an internship at Linden Oaks, essentially

as a clinical therapist conducting group and individual therapy sessions. Ramirez testified that

Christopher began an intensive outpatient therapy program on July 30, 2019. She worked with

him while he was in treatment. He was evaluated and diagnosed with alcohol use disorder and

unspecified depressive disorder. Christopher missed a couple days of therapy due to childcare

issues. Ramirez testified that Christopher minimized his alcohol use throughout his treatment at

Linden Oaks. This is normal at the beginning of treatment. However, usually, as patients progress

in treatment, they become more aware of their drinking and how it negatively impacts their

functioning and interpersonal relationships. Christopher never made this progression.

¶ 31   Ramirez further testified that Christopher refused a recommended family therapy session

because he said his siblings were already aware of his issues. Her treatment notes indicated that

he attended one Smart Recovery meeting outside of his treatment at Linden Oaks. This was short

of the program’s requirement for him to attend two or three sessions per week. Christopher told

Ramirez that he was not attending because his drinking “was not quite there.”      Her internship

ended on August 20, 2019. As of that date, she did not believe that Christopher had met all the

program requirements or was ready to be discharged. She opined that, while Christopher attended

the program, he was not really committed to working through the program.                 Ramirez

acknowledged that Christopher’s treating psychiatrist apparently determined that Christopher was

ready to be discharged.




                                              - 11 -
2022 IL App (2d) 210427-U


¶ 32   Dawn also submitted a discovery deposition of James Davis, Christopher’s supervisor at

PMA. Davis testified that Christopher was offered the opportunity to learn the new programming

system at PMA, but he never took the opportunity to do so. Davis testified that if Christopher had

learned the new system, he would likely still be employed at PMA. Finally, Dawn submitted

Christopher’s termination notice into evidence. The termination notice indicated that PMA had

been transitioning to a new programming system since 2017 and that Christopher had not taken

advantage of opportunities to learn the new system. While Christopher was on leave, PMA

essentially moved over to the new system and Christopher’s position was eliminated.

¶ 33   On March 8, 2021, Dawn filed an emergency motion to reopen the proofs, alleging that

Christopher had a positive Soberlink test on March 6, 2021, at 6:59 a.m. with a BAC of 0.012 and

at 7:16 a.m. with a BAC of 0.009. The emergency motion was set for hearing on March 22, 2021.

There is no report of proceedings, but the parties entered a bystander’s report. At the hearing on

that date, the trial court reopened the proofs. The trial court admitted the Soberlink report dated

March 6, 2021, and allowed testimony. Christopher initially testified that he could not remember

drinking alcohol on March 5, 2021, but finally admitted that he “maybe *** had two glasses of

wine.” The trial court found that Christopher had alcohol and mental health issues which cost him

his job in January 2019. The trial court denied Dawn’s request for modification of parenting time.

The trial court acknowledged that Christopher completed the program at Linden Oaks and had

been approximately 94% compliant with Soberlink.

¶ 34   On March 24, 2021, Dawn filed a petition for clarification of ruling and for other relief.

Dawn noted that the trial court had failed to address her May 2020 petition to enforce the allocation

judgment and the January 2019 agreed order.




                                               - 12 -
2022 IL App (2d) 210427-U


¶ 35   On May 25, 2021, the trial court entered a written ruling addressing the pending petitions.

The trial court found that, after the divorce, Christopher began having emotional difficulties and

took a leave from work under FMLA. In January 2019, he was separated from his employer, but

received $38,000 in severance and unemployment benefits through August 2019. Although the

employer “papered their file” to make it look as if Christopher was fired for cause, the trial court

believed Christopher’s testimony that he lost his job due to his emotional difficulties and not

through an intentional effort to thwart child support payments.

¶ 36   The trial court found that Christopher obtained new employment in November 2020 at a

salary of $75,000, which was a reduction from his previous salary of $114,000.               While

unemployed, Christopher withdrew a total of $120,000 from his IRA, 401K, and the children’s

college savings accounts. The trial court noted that these withdrawals were income “for child

support purposes.” The trial court stated that Christopher maintained his usual standard of living

during his unemployment, noting that he “remained current on his monthly expenses, he dined out,

he maintained movie subscriptions and a *** wine club membership.” The trial court also found

that Christopher made no voluntary payments toward child support, maintenance, or children’s

expenses while he was unemployed.

¶ 37   As to child support, the trial court noted that, during his unemployment, Christopher

received $38,000 in severance, had made the noted withdrawals of $120,000, and received

unemployment income through mid-2019. Based on the foregoing, the trial court found that

Christopher’s “income for child support purposes was unchanged during his period of

unemployment.” The trial court denied Christopher’s motion to modify child support and found

that Christopher owed child support during the entire time he was unemployed.




                                               - 13 -
2022 IL App (2d) 210427-U


¶ 38   However, the trial court found that maintenance should be modified as a result of

Christopher’s unemployment. The trial court granted the motion to abate maintenance from

January 15, 2019, to November 2020. The trial court acknowledged Dawn’s argument that

Christopher became voluntarily unemployed and thus had to continue paying maintenance. The

trial court found that Christopher’s unemployment was involuntary and due to the emotional

problems he experienced following the divorce.

¶ 39   Finally, as to parenting time, the trial court found that Christopher had substantially

complied with the use of Soberlink for over two years. Further, despite an initial substance abuse

evaluation recommending no treatment, Christopher cooperated with Dawn’s request to be

evaluated by Dr. Hynan. Per Dr. Hynan’s recommendation, Christopher attended an intensive

outpatient treatment program at Linden Oaks. The trial court found that there was no evidence

that Christopher was discharged from the program against medical advice. The trial court found

that Christopher’s further use of Soberlink was not in the best interest of the children and that any

parenting time restriction based on a positive Soberlink test was no longer appropriate. The trial

court noted, however, that Dawn could petition the trial court to continue the use of Soberlink at

her own expense.

¶ 40   On July 2, 2021, the trial court entered two related orders. The first order reiterated the

trial court’s ruling on Christopher’s motion to abate maintenance, finding that no maintenance was

due from January 15, 2019, to November 2020, during Christopher’s unemployment. The second

order incorporated the May 25, 2021, written decision and made further rulings. Specifically, the

trial court denied Dawn’s motion to restrict parenting time, to order mental health treatment, to

require that Christopher turnover firearms, and to modify the parenting schedule. The trial court




                                               - 14 -
2022 IL App (2d) 210427-U


ordered that Christopher could immediately resume his unsupervised parenting time as provided

in the allocation judgment and cease use of Soberlink.

¶ 41   On July 29, 2021, Dawn filed a petition for attorney’s fees and costs under section 508(b)

of the Dissolution Act (750 ILCS 5/508(b) (West 2020)). On July 30, 2021, she filed a notice of

appeal from the trial court’s July 2, 2021, orders. On October 7, 2021, the trial court entered an

order granting Dawn $24,242.19 in attorney fees. On December 21, 2021, this court entered a

summary order dismissing Dawn’s notice of appeal as premature because, at the time of filing, her

petition for attorney fees was pending and there was nothing in the record indicating that it had

been resolved.   On January 3, 2022, Dawn filed a motion to establish jurisdiction and to

supplement the record with the trial court’s October 2021 order resolving her petition for attorney

fees. We subsequently granted the motion and reinstated the appeal.

¶ 42                                     II. ANALYSIS

¶ 43   Dawn raises three issues on appeal. Dawn first argues that the trial court abused its

discretion in modifying Christopher’s maintenance obligation. Dawn next argues that the trial

court abused its discretion in not modifying the parenting schedule. Finally, Dawn argues that the

trial court erred in not ruling on her May 2020 petition to enforce the allocation judgment and the

January 2019 agreed order. We will address each of these arguments in turn.

¶ 44                             A. Modification of Maintenance

¶ 45   Dawn argues that the trial court erred in abating Christopher’s maintenance obligation

retroactive to the date of his unemployment, January 15, 2019.            Dawn first argues that

Christopher’s loss of employment was voluntary, in bad faith, and does not qualify as a substantial

change in circumstances sufficient to warrant a modification of maintenance. Alternatively, she

argues that there was no substantial change in circumstances because Christopher maintained the



                                              - 15 -
2022 IL App (2d) 210427-U


same standard of living during his unemployment by collecting unemployment benefits and

making withdrawals from his IRA and 401(k) accounts. Finally, she asserts that if a modification

of maintenance was appropriate, it should only have been retroactive to May 2019, when

Christopher was no longer receiving severance payments or unemployment benefits.

¶ 46   Section 510(a-5) of the Act provides that “[a]n order for maintenance may be modified ***

upon a showing of a substantial change in circumstances.” 750 ILCS 5/510(a-5) (West 2018). A

substantial change in circumstances typically means that there has been a change in the needs of

the recipient spouse or the ability of the payor spouse to make the payments. In re Marriage of

Verhines and Hickey, 2018 IL App (2d) 171034, ¶ 79. It has also been held that a substantial

change in circumstances warranting modification “may occur upon involuntary change or loss of

employment, and voluntary change of employment made in good faith.” In re Marriage of Brent,

263 Ill. App. 3d 916, 922 (1994) (citing In re Marriage of Kowski, 123 Ill. App. 3d 811, 814

(1984)). “The party seeking modification of a maintenance order has the burden of showing that

a substantial change in circumstances has occurred.” In re Marriage of Anderson, 409 Ill. App.

3d 191, 198 (2011).

¶ 47   We review a trial court’s finding of a substantial change in circumstances under the

manifest weight of the evidence standard. See In re Marriage of Bates, 212 Ill. 2d 489, 523 (2004)

(“The standard of review of a support order is whether it is an abuse of discretion, or whether the

factual predicate for the decision is against the manifest weight of the evidence.”). If the trial

court’s finding of a substantial change in circumstances is against the manifest weight of the

evidence, our inquiry is over: we will reverse the modification of maintenance. See 750 ILCS

5/510(a-5) (West 2014).




                                              - 16 -
2022 IL App (2d) 210427-U


¶ 48    If, alternatively, we conclude that the finding of a substantial change in circumstances is

not against the manifest weight of the evidence, we then review the trial court’s decision as to

whether to modify maintenance, and to what amount, for an abuse of discretion. Blum v. Koster,

235 Ill. 2d 21, 36 (2009). A trial court abuses its discretion when its decision is arbitrary, fanciful,

unreasonable, or where no reasonable person would take the view adopted by the court. Anderson,

409 Ill. App. 3d at 199. Further, we defer to the trial court, as the trier of fact, on issues of witness

credibility and the weight to be given to the testimony. Id.

¶ 49    When a trial court determines that there has been a substantial change in circumstances, it

may modify the maintenance award, but it is not required to do so. Anderson, 409 Ill. App. 3d at

203. Rather, upon determining that there has been a substantial change in circumstances, the court

must next weigh the same factors it considered when it made the initial award of maintenance and

decide whether and under what terms to modify the award. Id. at 203-204. The Dissolution Act

requires consideration of the factors set forth in sections 510(a-5) and 504(a), including the needs

of each party, the duration of the marriage relative to the maintenance payments previously paid,

the property awarded to each party under the judgment of dissolution, each party’s present and

future earning capacity, and the change in each party’s income since the prior judgment or order

from which a modification is being sought. See 750 ILCS 5/504(a), 510(a-5) (West 2018).

¶ 50    Dawn first argues that Christopher’s loss of employment was voluntary and in bad faith

and thus did not establish a substantial change in circumstances. In support of her argument, Dawn

cites to Christopher’s termination notice, which indicated he was being let go because he failed to

learn the new programming system, and Davis’s testimony that, had Christopher learned the new

system, he would likely still be employed at PMA. Nonetheless, as we defer to the trial court on

issues of fact and the credibility of the witnesses (Anderson, 409 Ill. App. 3d at 199), we find this



                                                 - 17 -
2022 IL App (2d) 210427-U


argument unpersuasive as there was evidence to support the trial court’s determination. The trial

court found Christopher’s testimony, that he lost his job because of his emotional difficulties

following the divorce, to be more credible than Davis’s explanation for the termination. The trial

court also found that PMA “papered their files as a case of termination for cause” to avert litigation

because Christopher was let go after he returned from leave under FMLA. The record shows that

the trial court considered all the evidence before it. As these were reasonable interpretations of

the evidence, we cannot say the trial court’s finding, that Christopher’s loss of employment was

involuntary and not in bad faith, was against the manifest weight of the evidence.

¶ 51   Dawn argues that, even if Christopher lost his job in good faith, the trial court should have

imputed income to him because his subsequent failure to become reemployed was an attempt to

evade his support obligations. If a trial court finds that a party is not making a good faith effort to

earn sufficient income, the trial court may impute income to the party. In re M.M., 2015 IL App

(2d)140772, ¶ 44. “In order to impute income to a party, the [trial] court must find that the party

is voluntarily unemployed, is attempting to evade a support obligation, or has unreasonably failed

to take advantage of an employment opportunity.” Id.

¶ 52   In the present case, we cannot say the trial court erred in not imputing income to

Christopher. As noted, the trial court found that Christopher was not voluntarily unemployed. As

explained, this determination was not against the manifest weight of the evidence. Further, there

was no evidence that Christopher failed to take advantage of an employment opportunity. The

trial court found that Christopher used reasonable efforts to find new employment. There was

evidence to support this determination. Christopher kept a job diary of his employment seeking

activities while he was unemployed for about 22 months. Dawn argues that a couple of two-week

periods with no entries shows that Christopher was not actively seeking employment opportunities.



                                                - 18 -
2022 IL App (2d) 210427-U


However, Christopher testified that even though he did not have entries during those times, he was

looking for job opportunities daily. He also testified that one of the two-week time periods was

during the Covid lockdown and there were not as many job postings during that time. Based on

the record before us, we cannot say the trial court’s determination, that Christopher’s job search

efforts were reasonable, was not supported by the evidence.

¶ 53   Dawn next argues that there was no substantial change in circumstances because

Christopher’s income did not change while he was unemployed. The trial court specifically found

that Christopher’s income for child support purposes was unchanged during his unemployment,

noting that Christopher received a severance, unemployment benefits, and made withdrawals from

his IRA and 401(k) accounts, and from the children’s college savings accounts.

¶ 54   Dawn is correct that the trial court found no change in income for child support purposes.

Further, “income” has the same meaning with regard to maintenance and child support. In re

Marriage of Dahm-Schell and Schell, 2021 IL 126802, ¶ 39. However, income is not the only

consideration when determining whether there was a substantial change in circumstances. See 750

ILCS 5/510(a-5) (West 2018) (setting forth multiple factors for the trial court to consider); In re

Marriage of Verhines and Hickey, 2018 IL App (2d) 171034, ¶ 81 (in a substantial change analysis,

income is not the only measure of a parent’s continued ability to pay); see also In re Marriage of

Pylawka, 277 Ill. App. 3d 728, 732 (1996) (noting that the calculation of net income and the issue

of whether a substantial change in circumstances has occurred are two distinct questions). One of

the factors the trial court can consider is a change in employment status. Id. §(a-5)(1). As such,

we cannot say the trial court’s determination that Christopher’s loss of employment income was a

substantial change in circumstances was against the manifest weight of the evidence.




                                              - 19 -
2022 IL App (2d) 210427-U


¶ 55   To the extent that Dawn is arguing that the modification of maintenance to zero during his

unemployment was an abuse of discretion, we note that the trial court must again consider multiple

factors in determining whether to modify maintenance. 750 ILCS 5/510(a-5); 5/504(a) (West

2018). The trial court’s determination that Christopher’s income did not change during his

unemployment does not necessarily render the trial court’s decision to abate maintenance to be an

abuse of discretion. Here, the trial court could consider that the sources of Christopher’s income

had changed. See Verhines, 2018 IL App (2d) 171034, ¶ 82 (trial court must take “a holistic view

of the obligor’s financial position to determine whether he has the resources to meet his existing

obligation without unduly compromising his ability to meet his own needs”). Christopher was

receiving unemployment benefits and made withdrawals from his 401(k) and IRA accounts and

from the children’s college accounts to maintain his standard of living. See Verhines, 2018 IL

App (2d) 171034, ¶ 85 (case law generally presumes that drawing upon retirement assets creates

a hardship). The record indicates that each party received about $300,000 in retirement accounts

upon dissolution. Accordingly, during his unemployment, Christopher depleted about a third of

his retirement savings. The fact that the trial court did not modify the child support award during

Christopher’s unemployment does not mean the trial court did not have the discretion to modify

the maintenance award. See Verhines, 2018 IL App (2d) 171034 ¶ 86 (the duty to support one’s

minor child is more absolute than the obligation to continue maintenance). Based on the record

before us, we cannot say that no reasonable person would take the view adopted by the trial court.

¶ 56   Finally, Dawn argues that, even if a modification of maintenance was appropriate, it should

have been made retroactive only to May 2019, when Christopher was no longer receiving

severance and unemployment benefits. As noted, whether to modify maintenance following a

substantial change in circumstances is a matter within the trial court’s discretion. Blum, 235 Ill.



                                              - 20 -
2022 IL App (2d) 210427-U


2d at 36. Here, the trial court could have considered that, although Christopher received severance,

he was still unemployed and not receiving a regular paycheck.            Further, Christopher was

unemployed for almost two years and needed to withdraw money from his retirement accounts

and the children’s college savings accounts to maintain his standard of living. Even though the

opposite conclusion could have been reached under the circumstances, a decision is not an abuse

of discretion merely because we may not have reached the same result as the trial court in the first

instance. Our task on appeal is limited to the question of whether the trial court abused its

discretion. See Simmons v. Garces, 198 Ill. 2d 541, 568 (2002) (“[i]n determining whether there

has been an abuse of discretion, [a reviewing court] may not substitute [its] judgment for that of

the trial court, or even determine whether the trial court exercised its discretion wisely”). Under

the circumstances here, we cannot say that the trial court abused its discretion in abating

maintenance as of the date of Christopher’s final paycheck.

¶ 57                                  B. Parenting Schedule

¶ 58   Dawn’s second contention on appeal is that the trial court erred in failing to modify the

parenting schedule. Specifically, Dawn asserts that Christopher’s repeated failure to comply with

Soberlink, failure to treat his substance abuse and mental health issues, and his continued use of

alcohol supported modifying the parenting schedule because (1) parenting time with Christopher

posed a serious endangerment to the children or (2) modification was in the best interest of the

children.

¶ 59   Section 603.10(a) of the Dissolution Act provides for the restriction of parental

responsibilities, decision making, and/or parenting time, due to a parent’s conduct. Specifically,

section 603.10(a) states:




                                               - 21 -
2022 IL App (2d) 210427-U


       “After a hearing, if the court finds by a preponderance of the evidence that a parent engaged

       in any conduct that seriously endangered the child’s mental, moral, or physical health or

       that significantly impaired the child’s emotional development, the court shall enter orders

       necessary to protect the child.” 750 ILCS 5/603.10 (West 2018).

¶ 60   The statute lists restrictions that the trial court may impose upon parental decision-making

and parental time, which include, among other things: reducing, eliminating, or adjusting decision-

making or parental time, and requiring supervision. Id. The serious-endangerment standard has

been described as an “onerous, stringent, and rigorous” burden to meet. In re Marriage of Diehl,

221 Ill. App. 3d 410, 429 (1991). Liberal visitation is the general rule and restricted visitation is

the exception because parents have a natural or inherent right of access to their children, and

because sound public policy encourages that strong family relationships be maintained. Id. The

custodial parent has the burden of proving by a preponderance of the evidence that visitation with

the noncustodial parent would seriously endanger the child. Id. We will not reverse a trial court’s

finding as to serious endangerment unless it is against the manifest weight of the evidence. In re

Marriage of Mayes, 2018 IL App (4th) 180149, ¶ 59. A finding is against the manifest weight of

the evidence only if the opposite conclusion is clearly apparent or the determination is

unreasonable, arbitrary, or not based on the evidence. In re J.C., 2020 IL App (2d) 200063, ¶ 27.

¶ 61   In the present case, the trial court did not make an explicit finding as to serious

endangerment. However, by failing to modify the parenting schedule the trial court implicitly

found that parenting time with Christopher did not seriously endanger the children. This finding

was not against the manifest weight of the evidence. The record showed that Christopher had

complied with using Soberlink for over two years and had only a handful of noncompliant results.

The trial court found that Christopher had been 94% compliant with Soberlink. Further, Dr.



                                               - 22 -
2022 IL App (2d) 210427-U


Hynan’s 2020 report noted that the parties’ children indicated that they had not experienced

anything at Christopher’s home in the past year that made them feel scared, worried, or

uncomfortable. Further, Dr. Hynan noted there was no evidence that Christopher had recently

behaved in a potentially dangerous way.

¶ 62   Dawn argues that Christopher did not genuinely participate in treatment at Linden Oaks

and cites to Ramirez’s testimony that Christopher did not really progress in the program because

he denied and minimized his alcohol abuse issues. In addition to this evidence, however, there

was also a discharge note that stated Christopher had “made enough consistent and observable

progress towards the completion of treatment goals that the patient had been cleared for discharge.”

Further, Christopher testified that he had not asked to be discharged and was told that his treating

psychiatrist had determined that he was ready for discharge. Because there was evidence to

support the trial court’s determination of no serious endangerment, we cannot say it was against

the manifest weight of the evidence. J.C., 2020 IL App (2d) 200063, ¶ 27.

¶ 63   Alternatively, Dawn argues that the trial court erred in failing to modify the parenting

schedule on the basis that it was in the best interests of the children. A trial court has the authority

to modify a parenting plan pursuant to section 610.5(c) of the Dissolution Act if the modification

is necessary to serve the children’s best interests. See 750 ILCS 5/610.5(c) (West 2018). Section

602.7(b) of the Dissolution Act sets forth a list of factors that a trial court can consider in

determining an allocation of parenting time that it is the best interest of the child. Id. § 602.7(b).

“Although a trial court must consider all relevant factors when determining the best interests of a

child, it is not required to make an explicit finding or reference to each factor.” In re Custody of

G.L., 2017 IL App (1st) 163171, ¶ 43.




                                                 - 23 -
2022 IL App (2d) 210427-U


¶ 64    A trial court’s decision regarding whether to modify parenting responsibilities will be

upheld unless it is against the manifest weight of the evidence. Bates, 212 Ill. 2d at 515. “In

determining whether a judgment is contrary to the manifest weight of the evidence, the reviewing

court views the evidence in the light most favorable to the appellee.” Id. at 516. A reviewing

court must afford great deference to the trial court as the trial court is in a superior position to judge

the credibility of the witnesses and determine the best interests of the child. Id.

¶ 65    In support of her argument, Dawn notes that William had missed over a dozen homework

assignments while in Christopher’s care; when the children were with Christopher they ate dinner

while playing electronics or watching television; the children were traumatized by the January

2019 incident; Christopher denied and minimized his substance abuse and mental health issues;

Dr. Hynan’s 2019 report indicated that Christopher’s intoxication presented an increased risk to

the children; and Christopher spoke negatively about her in front of the children. Further, Dawn

asserts that Christopher’s drinking and mental health issues demonstrated that it was not in the

children’s best interest for Christopher to have equal parenting time and that he should not have

parenting time on weekdays during the school year.

¶ 66    Upon our review of the record, we cannot say that that the trial court’s determination was

against the manifest weight of the evidence. As noted by Dawn, the record does indicate that the

children were traumatized by the January 2019 incident and that Christopher has had issues with

alcohol use. However, since the January 2019 incident, the record also indicates that there has

been improvement. The trial court found that Christopher substantially complied with the use of

Soberlink. The record indicates that while there were a handful of noncompliant tests, only the

most recent, on March 6, 2021, occurred when Christopher was actually in physical possession of

the children. On that day, although he tested noncompliant that day at 6:59 and 7:16 a.m., he tested



                                                  - 24 -
2022 IL App (2d) 210427-U


compliant by 7:31 a.m. Further, none of the noncompliant tests indicated that Christopher’s BAC

was beyond the legal limit.        Additionally, Christopher underwent multiple psychological

evaluations and participated in an outpatient treatment program at Linden Oaks. The record

indicates that since the January 2019 incident, there have been no other similar incidents and the

parties’ children indicated that they did not feel scared or worried while in Christopher’s care.

While Dr. Hynan opined in his 2020 report that there was substantial reason to be concerned that

Christopher’s health could regress to the point where the children would become endangered, he

also acknowledged that it was not possible to predict future behavior. Consequently, it was just

as possible that there would be no regression. Further, despite William missing a day of school

and not turning in some homework assignments, both parties testified that, at the time of trial, the

children were doing well in school. Accordingly, as the record does not make the opposite

conclusion clearly apparent, we affirm the trial court’s denial of Dawn’s petition to modify the

parenting schedule.

¶ 67                                    C. May 2020 Petition

¶ 68   Dawn’s final contention on appeal is that the trial court erred when it failed to address her

May 2020 petition to enforce the allocation judgment and January 2019 agreed order. Dawn

argued that Christopher violated the allocation judgment when the police were called to his home

in January 2019 and his BAC was above the legal limit. Further, he violated the January 2019

agreed order when he had noncompliant Soberlink tests. Dawn requested that Christopher be held

in contempt for violating the orders and be ordered to pay fines and attorney fees.

¶ 69   At the outset, we note that Dawn abandoned the petition. We acknowledge that, following

the March 2021 hearing on Dawn’s motion to reopen the proofs, but prior to the trial court’s May

2021 written ruling, Dawn filed a petition for clarification of ruling, noting that the trial court had



                                                - 25 -
2022 IL App (2d) 210427-U


failed to address her May 2020 petition. However, she did not specifically request a ruling on her

May 2020 petition in her written closing argument and she did not file a subsequent petition for

clarification following the trial court’s May or July 2021 written rulings.               Under these

circumstances, the petition was abandoned. See Morse v. Donati, 2019 IL App (2d) 180328, ¶ 33

(filing a notice of appeal without first obtaining a ruling on a motion constitutes abandonment of

that motion).

¶ 70    Moreover, the trial court’s ruling could be interpreted as an implicit denial of Dawn’s May

2020 petition. Whether a party is guilty of contempt is a question for the trial court, and its decision

will not be disturbed on appeal unless it is against the manifest weight of the evidence or the record

reflects an abuse of discretion. In re Marriage of Logston, 103 Ill. 2d 266, 286-87 (1984). Based

on the circumstances in the present case, the trial court did not abuse its discretion in failing to

hold Christopher in contempt for violating the allocation judgment or the 2019 agreed order. By

the time of trial, it had been two and a half years since the January 2019 incident when Christopher

violated the allocation judgment. After the incident, the parties entered an agreed order requiring

Christopher to submit to Soberlink testing prior to and during his parenting time. The trial court

found that Christopher had substantially complied with that requirement and the evidence in the

record supports that determination. While there were a handful of noncompliant tests over a two-

year period, none of those tests showed a BAC above the legal limit. Further, the record indicates

that there have been no other dangerous incidents since January 2019 and that the children do not

feel scared or worried when they are with Christopher. We therefore affirm the trial court’s

implicit denial of Dawn’s petition.

¶ 71                                     III. CONCLUSION

¶ 72    For the reasons stated, we affirm the judgment of the circuit court of Kane County.



                                                 - 26 -
2022 IL App (2d) 210427-U


¶ 73   Affirmed.




                            - 27 -